[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT         FILED
                        ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               November 3, 2005
                                No. 05-13058
                                                              THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 04-00689-CV-T-MSS

DAVID MAREK,


                                                                Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (November 3, 2005)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     In this 42 U.S.C. § 405(g) social security disability case, the parties
consented to proceeding before the magistrate judge pursuant to 28 U.S.C. §

636(c). After reviewing all the submissions of the parties, including a transcript of

the proceedings before the administrative law judge and the exhibits in that

proceeding, the magistrate judge entered an order affirming the commissioner’s

decision to deny benefits.

      David Marek, the claimant, appeals the final judgment entered as a result of

the magistrate judge’s order. Marek raises the same claims on appeal that he

raised before the magistrate judge. He contends that the ALJ improperly rejected

the opinion of his treating physician and did not properly consider the combined

effect of all of his impairments and his subjective symptoms.

      The district court adequately and correctly addressed all of Marek’s

arguments. After careful review of the briefs, the record, and the magistrate

judge’s order, we affirm the denial of disability benefits for the reasons articulated

in that order.

      AFFIRMED.




                                          2